Third District Court of Appeal
                               State of Florida

                          Opinion filed June 8, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2246
                       Lower Tribunal No. 21-18137
                          ________________

                   Jose Agustin Rodriguez, et al.,
                                 Appellants,

                                     vs.

                   5333 Collins Acquisitions, LP,
                                  Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, William Thomas, Judge.

     Law Office of N. Fraser Schuh, and N. Fraser Schuh (Hallandale
Beach), for appellants.

      Shubin & Bass, P.A., and John K. Shubin, Juan J. Farach, Jamie L.
Katz and Katherine R. Maxwell, for appellee.


Before FERNANDEZ, C.J., and LOGUE and GORDO, JJ.

     GORDO, J.
     Affirmed. Coutts v. Sabadell United Bank, N.A., 199 So. 3d 1099,

1100 (Fla. 3d DCA 2016) (“This argument [as to an evidentiary hearing] is

without merit, as [Appellant]’s coverage counsel affirmatively advised the

court that no evidentiary hearing was necessary and that the issue could be

decided as a matter of law.”); Morales L. Grp., P.A. v. Rodman, 305 So. 3d

759, 761 (Fla. 3d DCA 2020) (finding Appellants did not submit any evidence

“to the level of clear and convincing evidence that service was not validly

executed”); Sadlak v. Nationstar Mortg., LLC, 252 So. 3d 302, 304 (Fla. 3d

DCA 2018) (“The return was regular on its face, and [Appellant] did not

present clear and convincing evidence that she was not served.”).




                                    2